Citation Nr: 1616187	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  09-44 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed to appear for a February 2012 Board hearing.  This matter was remanded in August 2014 for further development.


FINDING OF FACT

The Veteran's current right shoulder disorder was not manifest in service and is unrelated to service; right shoulder arthritis was not manifest to a degree of 10 percent within 1 year of separation.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in December 2007, and the claim was later adjudicated or readjudicated.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained a VA medical examination in September 2014; and afforded the Veteran the opportunity to give testimony before the Board.  The examination is adequate as it shows adequate consideration of the claims record and the Veteran's contentions, and renders a medical opinion in light of the evidence.  All known and available records relevant to the issue being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records do not show any shoulder problems at all, and on service discharge examination on July 29, 1964, the Veteran denied pertinent history and symptomatology and his right shoulder was normal on clinical evaluation.  

On private evaluation in June 2004, the Veteran was seen for shoulder complaints.  He did not remember any trauma.  In February 2005, the Veteran's right shoulder had decreased range of motion due to pain and apparent degenerative joint disease.  

The Veteran has indicated, including through November 2007 and February 2009 and September 2014 statements, the latter during a VA examination, that a right shoulder disability began in either December 1963 or on July 27, 1964, when his right shoulder was hurt while participating in hand to hand combat training.  Service treatment records from July 27, 1964 reflect concern over only a left lower extremity injury.  

On VA examination in September 2014, the Veteran reported that in December 1963, during hand to hand combat training class in Germany, during a judo throw, he had severe right shoulder pain.  He stated that he was seen at sick call, and got APC pain pills and light duty for 3 weeks.  His right shoulder was badly bruised and swollen, but no X-rays were done.  The swelling went off, and his right shoulder was normal looking, so he resumed normal duty.   He had no more injuries to his right shoulder.  After service discharge, he learned to live with his right shoulder, but his right shoulder was never normal after that.  The pain was 1-2, so he never saw a doctor for it, until his retirement from a school.  This was in about 2002.  VA X-rays in 2005 confirmed arthritis.  The report of February 2005 VA X-rays was copied to the September 2014 VA examination report by the VA examiner, and it showed moderate degenerative joint disease of the glenohumeral and acromioclavicular joints.  

The examiner's opinion was that the Veteran's current right shoulder disability was not causally related to or caused by his service, to include a judo incident in service.  The examiner noted that there was no objective evidence of chronicity or residuals of the self-reported judo accident in service.  Forty-plus years after discharge, in February 2005, X-rays showed degenerative joint disease of the glenohumeral and acromioclavicular joints, and the examiner found it to be a natural aging process.  Subsequent X-rays showed progression with incidental residuals of possible remote trauma.  The exact onset and etiology of that possible remote trauma was unknown.  The examiner noted that the Veteran worked as school teacher for 32+ years, teaching alternative and vocational education and carpentry and cabinetmaking.  The examiner stated that there was no objective evidence of claimed right shoulder injury, if any onset in service or shortly after service discharge.  

Based on the evidence, the Board concludes that service connection is not warranted for a right shoulder disorder, including arthritis.  The preponderance of the evidence including the Veteran's negative service treatment records and discharge examination and his denials of pertinent problems at that time, and the absence of a showing of right shoulder pathology until years post-service, plus the Veteran's indication in June 2004 that he did not remember any shoulder trauma, and the September 2014 VA examiner's negative medical opinion, indicates that the Veteran's current right shoulder disorder was not manifest in service and is unrelated to service, and that his right shoulder arthritis was not manifest to a degree of 10 percent within 1 year of separation.  There is no credible evidence of an in-service right shoulder injury or that the Veteran's current right shoulder disorder is related to it.  To the contrary, the Veteran denied having or having had pertinent problems on service discharge examination in February 1964, about 2 days after the judo incident for his left lower extremity, and his right shoulder was normal at that time and until many years after service, with a denial of prior shoulder trauma in the interim in June 2004.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

ORDER

Service connection for a right shoulder disorder is denied.



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


